John Sharp Assigne of Sarah Gilbert plaint. conta Samuel Bishop, Iohn Bishop and Benjn Bishop or either of them Defendts in an Action of debt of two hundred and twelve pounds money due by bond. datd 21° April. 1674. under the hands & Seales of the sd Samuel, John & Benjn Bishops, wherein they are jointly & severally bound for the payment thereof as by the sd bond may more fully appeare with damages. . . . The Iury . . . found for the plaint. two hundred & twelve pounds money forfiture of the bond & costs of Court At request of the plaint. and according to the payments by him acknowledged to have been made upon the sd bond The Court chancered this Forfiture to twelve pounds in money and costs of Court allowed thirty Shillings & Seven pence
Execution issued. 5d May. 1679.
*1000This Action was tryed at the last County Court, but Judgemt not untill now entred according to law, The Defendt being out of the Colony.